                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

LORENZO TOWNSEND, #201112,                        )
                     Plaintiff,                   )
                                                  )      No. 1:17-cv-935
-v-                                               )
                                                  )      Honorable Paul L. Maloney
MARGARET OUELLETTE, et al.,                       )
                      Defendants.                 )
                                                  )

            ORDER ADOPTING REPORT AND RECOMMENDATION
      AND GRANTING DEFENDANTS' MOTIONS FOR SUMMARY JUDGMENT

        Pending in this lawsuit are two motions for summary judgment, the first filed by two

defendants and the second filed by the third remaining defendant. (ECF Nos. 19 and 22.)

Plaintiff Townsend is a prisoner under the control of the Michigan Department of

Corrections.    Defendants assert Plaintiff failed to properly exhaust his administrative

remedies. The magistrate judge reviewed the motions and issued a report recommending

that the Court grant both motions and terminate this lawsuit. (ECF No. 29.) Plaintiff filed

objections. (ECF No. 30.) Defendants filed a response to the objections. (ECF No. 32.)

        After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. '

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).
       The only claim remaining in this lawsuit is brought against Defendants Leach, Curley

and Johnson. (ECF No. 10.) Specifically, Plaintiff has pleaded a First Amendment and

RLUIPA claim related to his requests for vegan-compliant B-12 vitamin supplements. (Id.

PageID.123-25.)

       To support the recommendation, the magistrate judge concludes: (1) a request for

vegan-compliant vitamins is a grievable issue (R&R at 9-10 PageID.257-58); and (2) none of

Plaintiff's grievances name or implicate Leach, Curley or Johnson as an individual who was

involved in the denial of his religious liberties (id. at 10-11 PageID.258-59).

       Objection 1. PLRA allows for exhaustion outside of the grievance system when no

administrative remedy exists. Plaintiff's objection is overruled. Plaintiff is correct that when

the grievance system cannot be used, the claim can be properly exhausted without

completing all three grievance steps. But, this fact is one without material significance to

Plaintiff. As explained in the R&R, Plaintiff's lack of access to vegan-compliant vitamins was

a grievable issue.

       Objection 2. Plaintiff contends that the magistrate judge erred when concluding that

the two grievances that mention vitamins were medical, not religious, claims. Plaintiff's

objection is overruled. The grievances speak for themselves. Plaintiff was making medical

complaints. Importantly, neither grievance names these three defendants.

       Objection 3. Plaintiff asserts that the vitamin question was not grievable and that any

grievance would have been rejected. Plaintiff's objection is overruled. Plaintiff has presented

his claim as the denial of his specific request, which is not similar to a prohibited grievance




                                               2
that seeks relief for all prisoners. And, Plaintiff would not have been grieving a provision of

a Policy Directive.

       Objection 4.       Plaintiff reasons that his letters were attempts to exhaust his

administrative remedies. Plaintiff's objection is overruled. He needed to use the grievance

process. Furthermore, none of the named Defendants denied the requests made in the

letters. The individuals who received the letters indicated they did not have the authority to

make the decision and forwarded the letter to someone else. Plaintiff did not follow up his

letters or grieve the "denials."

       Objection 5.      Plaintiff insists his request for a declaratory ruling fulfilled the

exhaustion requirement.       Plaintiff's objection is overruled.   Plaintiff must exhaust the

administrative remedies through the process established by the MDOC.

       Accordingly, the Report and Recommendation (ECF No. 29) is ADOPTED as the

Opinion of this Court. Defendants' motions for summary judgment (ECF Nos. 19 and 22)

are GRANTED.          Plaintiff's claims against these three defendants—Leach, Curley and

Johnson—are dismissed without prejudice.

       IT IS SO ORDERED.

Date: March 25, 2019                                    /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge




                                               3
